Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
EXAMINER’S AMENDMENT
An examiner’s amendment to the record appears below.  Should the changes and/or additions be unacceptable to applicant, an amendment may be filed as provided by 37 CFR 1.312.  To ensure consideration of such an amendment, it MUST be submitted no later than the payment of the issue fee.
Authorization for this examiner’s amendment was given in a telephone interview with Thomas E. Watson, Reg. No. 43,243 on Monday, January 11, 2021. 
The application has been amended as follows:	

1.    (Currently Amended) A method, comprising:
receiving, by network equipment  comprising a processor, network connection data associated with a frequency of a radio of a vehicle connecting to base station equipment , wherein the network connection data is utilized by the vehicle during a defined commute time;
in response to receiving the network connection data that the vehicle utilizes during the commute time, generating, by the network equipment, segmentation 
generating, by the network equipment , traffic pattern data associated with traffic patterns of the group of vehicles;
based on the frequency of the radio of the vehicle connecting to the base station equipment, the commute time of the vehicle, and the segmentation data, generating, priority data associated with a priority of the vehicle to receive a resource to be delivered to the vehicle, wherein the resource comprises firmware applicable for use by the vehicle; and
based on network capacity data, the traffic pattern data, and the priority data, generating, by the network equipment, during a peak time,  resource schedule data associated with a schedule for the resource deliverable by the network equipment  to be sent to the radio of the vehicle.
4.    (Currently Amended) The method of claim 1, wherein generating the resource schedule data is performed during the peak time associated with a network capacity associated with the network capacity data.
6.    (Currently Amended) The method of claim 1, wherein the resource schedule data is generated during the peak time for travel of the vehicle during a weekend.
Allowable Subject Matter
Claims 1-20 are allowed.
The following is a statement of reasons for the indication of allowable subject matter: 
An updated search has been performed and no prior art has been found that reads on the claims as amended. Therefore, none of the cited prior art whether taken alone or in any reasonable combination, reads on the newly amended claims as shown above.
The prior art of record fails to teach “based on the frequency of the radio of the vehicle connecting to the base station equipment, the commute time of the vehicle, and the segmentation data, generating, priority data associated with a priority of the vehicle to receive a resource to be delivered to the vehicle, wherein the resource comprises firmware applicable for use by the vehicle; and based on network capacity data, the traffic pattern data, and the priority data, generating, by the network equipment, during a peak time,  resource schedule data associated with a schedule for the resource deliverable by the network equipment  to be sent to the radio of the vehicle”, as substantially described in independent claim(s) 1, 8 and 15.  These limitations, in combination with the remaining limitations of claim(s) 1, 8 and 15 is/are not taught nor suggested by the prior art of record.
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VINNCELAS LOUIS whose telephone number is (571)270-5138.  The examiner can normally be reached on 8:30-5:00 PM.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Thier can be reached on 571-272-2832.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to 




/VINNCELAS LOUIS/Primary Examiner, Art Unit 2474